Exhibit 10.27





SEPARATION AGREEMENT AND RELEASE


This Separation Agreement (“Agreement”) is entered into by Brian J. van Helden
("Employee") and Roadrunner Transportation Systems, Inc. (“Employer”)
(collectively, "the Parties");


Whereas, Employer has decided to terminate Employee’s employment without Cause;


Whereas, the Parties wish to conclude their employment relationship amicably,
with Employee receiving the severance benefits noted in Employee’s March 19,
2010 Employment Terms letter (the “Employment Letter”) with Employer;


Whereas, in connection with his employment with Employer, Employer granted to
Employee pursuant to Employer’s 2010 Incentive Compensation Plan (the “Plan”) a
stock option (the “Stock Option”) to purchase 189,702 shares of Employer’s
common stock, par value $0.01 per share (the “Common Stock”), pursuant to a
Stock Option and Shareholders’ Agreement dated April 9, 2007, between Employer
and Employee (the “Option Agreement”);


Whereas, in connection with his employment with Employer, Employer granted to
Employee pursuant to the Plan (i) 6,447 restricted Stock Units pursuant to a
Restricted Stock Unit Agreement dated on or about March 1, 2011, (ii) 7,259
restricted Stock Units pursuant to a Restricted Stock Unit Agreement dated on or
about February 22, 2012, (iii) 10,704 restricted Stock Units pursuant to a
Restricted Stock Unit Agreement dated on or about February 20, 2013, and (iv)
12,490 Restricted Stock Units pursuant to a Restricted Stock Unit Agreement
dated on or about February 21, 2014 (such restricted Stock Units, collectively,
the “RSUs,” and such Restricted Stock Unit Agreements, collectively, the “RSU
Agreements”);


Whereas, in connection with his employment with Employer, Employer granted to
Employee pursuant to the Plan a target number of 19,642 performance-based
Restricted Stock Units (the “PRUs”) pursuant to a Performance Restricted Stock
Unit Agreement dated on or about February 18, 2015 (the “PRU Agreement”);


NOW, THEREFORE, it is hereby agreed by and between the Parties as follows:


1. Termination of Employment Relationship
Employee was provided with written notice effective June 9, 2015 that his
employment with Employer will terminate effective immediately on June 9, 2015
(“Separation Date”). Employer agrees to provide Employee ninety (90) days’ pay
following the Separation Date, in satisfaction of the notice period, per the
Employment Letter.
2. Equity Acknowledgements
Employee acknowledges and agrees as follows:


(a)
Stock Options. As of the Separation Date, 86,468 shares of Common Stock subject
to the Stock Option are vested and unexercised, and Employee has sixty (60) days
from the Separation Date to exercise such unexercised portion of the Stock
Option pursuant to the terms of the Option Agreement. Employee’s further rights
and obligations regarding the Stock Option are as described in the Option
Agreement as well as the Plan.

(b)
RSUs. As of the Separation Date, 16,537 of the RSUs are unvested (the “Unvested
RSUs”).

(c)
PRUs. As of the Separation Date, all of the PRUs are unvested and, pursuant to
the PRU Agreement, all of such PRUs will be forfeited, terminated, expire, lapse
and be null and void.



3. Payment and Benefits
(a)
Severance Payments: Employee will be paid wages earned through the Separation
Date and any unused but accrued vacation time regardless of whether or not he
signs this Agreement. Employee will also be paid wages and benefits during the
notice pay period of June 9, 2015 through and including September 7, 2015 (the
“Notice Pay Period”), regardless of whether or not Employee signs this
Agreement. No other amounts are due and owing or will be paid to Employee other
than those contained within this Agreement.

If Employee signs this Agreement, per the terms of the Employment Letter,
Employer agrees to pay Employee his present base salary for twelve (12) months
following the end of the Notice Pay Period, pursuant to Employer’s normal
payroll procedures (“Severance Payments”). For purposes of clarity, Severance
Payments will cover




--------------------------------------------------------------------------------



the period September 8, 2015 and continue until September 7, 2016. The Severance
Payments will have the same taxes and governmentally-mandated withholdings
deducted.
(b)
Welfare Benefit Coverage: If Employee signs this Agreement, and timely elects to
receive COBRA benefits, then per the terms of the Employment Letter Employer
agrees that Employee, and/or Employee’s family as the case may be, shall be
eligible for participation in and shall receive all benefits under welfare
benefits plans, practices, policies, and programs provided by Employer
(including medical and life plans and programs) as Employee participated in as
of the Separation Date up to and including September 7, 2016. Employer agrees to
continue to pay the Employer share for existing coverage under the medical,
dental, and vision plan, and likewise Employee agrees to pay the Employee share,
if any, for this coverage and will make payments on a monthly basis. In the
event Employee obtains other welfare benefit coverage between the Separation
Date and September 7, 2016, and Employee wishes to terminate coverage under the
Employer’s plan, then Employee may provide notice of Employee’s election to
terminate coverage and no further payments shall be due under this provision.

(c)
Restricted Stock Units: If Employee signs this Agreement, Employer agrees that,
notwithstanding any provision of the RSU Agreements to the contrary, but subject
to Employee’s compliance with all of the applicable terms of this Agreement,
including without limitation Paragraphs 6 and 7 hereof, on September 7, 2016,
the Unvested RSUs will vest and become ”Vested Units” (as such term is defined
in the RSU Agreements). Employer and Employee agree that any provision in the
RSU Agreements contrary to this Section 3(c) shall be deemed amended. Employee’s
further rights and obligations regarding the RSUs are as described in the RSU
Agreements as well as the Plan. In addition, each RSU Agreement shall be deemed
amended to include the following as Section 11(c):

(c)     6 Month Delay for Specified Employees.
(i) If the Recipient is a “specified employee”, then no payment or benefit that
is payable on account of the Recipient’s “separation from service”, as that term
is defined for purposes of Section 409A of the Code, shall be made before the
date that is six months after the Recipient’s “separation from service” (or, if
earlier, the date of the Recipient’s death) if and to the extent that such
payment or benefit constitutes deferred compensation (or may be nonqualified
deferred compensation) under Section 409A and such deferral is required to
comply with the requirements of Section 409A. Any payment or benefit delayed by
reason of the prior sentence shall be paid out or provided in a single lump sum
at the end of such required delay period in order to catch up to the original
payment schedule.
(ii) For purposes of this provision, the Recipient shall be considered to be a
“specified employee” if, at the time of his separation from service, the
Recipient’s is a “key employee”, within the meaning of Section 416(i) of the
Code, of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock of which is publicly traded on an established securities market or
otherwise.


(d)
Unemployment Compensation: Employer will not contest Employee’s application for
unemployment compensation benefits should Employee make application after
September 7, 2015, except that should Employee sign this Agreement and not
revoke, Employer will report the Severance Payments as wages through September
7, 2016.



4. Release
Employee does hereby fully and forever discharge and release Employer, its
owners, stockholders, officers, directors, agents, employees, representatives,
attorneys, affiliates, subsidiaries, related or parent entities (and officers,
directors, agents, employees, representatives and attorneys of such affiliates,
subsidiaries, related or parent entities), insurers, predecessors, successors,
heirs and assigns (“Released Persons and Entities”) from any and all actions,
causes of action, charges, complaints, claims, attorneys’ fees, demands,
damages, costs, expenses or compensation of any kind or character whatsoever
which Employee has, had or might have been able to assert or claim based on any
action, omission or conduct of any kind, known or unknown, on the part of the
Released Persons and Entities from the beginning of time up to the date of this
Agreement. By way of example only and without in any way limiting the generality
of the foregoing language, Employee’s release shall include any claims for
relief or causes of action under the Age Discrimination in Employment Act, as
amended, 29 U.S.C. sec. 621, et seq., including the Older Workers Benefit
Protection Act of 1990; Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. sec. 2000e, et seq.; the Americans With Disabilities Act of 1991, 42
U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C.
secs. 791, 793




--------------------------------------------------------------------------------



and 794; the Worker Adjustment and Retraining Notification Act; the Civil Rights
Enforcement Statutes, 42 U.S.C. secs. 1981 through 1988; Employee Retirement
Income Security Act of 1974, 29 U.S.C. sec. 1001, et seq.; the National Labor
Relations Act; 29 U.S.C. sec 151, et seq.; the Fair Labor Standards Act of 1938,
29 U.S.C. § 201 et seq.; the Occupational Safety and Health Act of 1970, 29
U.S.C. § 651 et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601
et seq.; the Sherman Act, as amended, 15 U.S.C. §1 et seq.; the Clayton Act, as
amended, §15 U.S.C. §12 et seq.; the Wisconsin Fair Employment Act, and any
other federal, state or local statute, ordinance, or regulation dealing in any
respect with discrimination, retaliation or termination of employment, restraint
of trade, and, in addition, from any claims, demands, or actions brought on the
basis of alleged wrongful or retaliatory discharge, breach of an implied or
express contract, misrepresentation, defamation, interference with contract or
intentional or negligent infliction of emotional distress, damage to business or
professional reputation, conspiracy, negligence, invasion of privacy, or any
other intentional tort or negligence claim or contract claim of any sort under
the common law of any state or other jurisdiction. Employee intends in executing
this Agreement that it shall be effective as a bar to each and every claim,
demand, and cause of action Employee may have at the time of the execution of
this Agreement. Employee further understands, acknowledges and agrees that, by
signing this Agreement, Employee is giving up all rights which Employee or
Employee’s successors, assigns, spouse, children or any other third party may
have to bring a claim or cause of action arising out of or related to Employee’s
employment or employment separation, and that Employee voluntarily does so.


This Agreement shall serve as a bar to any claims relating to the matters
generally and specifically released above, except charges filed with the Equal
Employment Opportunity Commission (“EEOC”). With regard to any claims filed by
Employee or on behalf of Employee with any court or agency, Employee shall take
whatever actions are necessary to effect the dismissal with prejudice of any and
all claims Employee has against Employer, including but not limited to the
execution of additional documents to cause the expeditious dismissal of such
charge or suit with prejudice. If any charges are filed or have been filed with
the EEOC, Employee shall take whatever actions are necessary to effect the
dismissal with prejudice of any and all EEOC charges employee has against
Employer, including but not limited to the execution of additional documents to
cause the expeditious dismissal of such charge with prejudice; and, should the
EEOC pursue a claim on Employee's behalf, Employee hereby waives and releases
any right or claim to recovery thereunder. This Agreement does not otherwise bar
Employee from participating in an EEOC investigation.
5. Return of Employer Documents and Property
Employee agrees that Employee has turned over to Employer all files, memoranda,
records, and other documents (including any of the foregoing which are
electronically stored), and any physical or personal property which Employee
received from Employer and which are the property of Employer.


6. Non-Disparagement
Employee agrees that Employee will not communicate in any manner, anything
negative regarding the Released Persons and Entities. Employer agrees that in
response to any request for a reference, Employer will only confirm dates of
employment and position held. Employee will direct any requests for reference to
Employer’s Human Resources Department.


7. Non-Solicitation and Non-Disclosure


(a)    Non-solicitation of Employees: Employee agrees, for the period of fifteen
(15) months after the Separation Date, that he will not directly or indirectly
solicit any of Employer’s employees for a competing business, or otherwise
induce or attempt to induce such employees (either current employees or who were
employed with Employer for the six (6) month period preceding the Separation
Date) to terminate their employment with Employer.


(b)    Non-solicitation of Customers: For a period of fifteen (15) months
following the Separation Date, Employee shall not, directly or indirectly, call
on, solicit, take away, or attempt to call on, solicit, or take away any
business with Employer from any entity that tenders freight to Employer or any
entity for which Employer transports freight (either a current entity or one
whom did business with the Employer for the twelve (12) month period preceding
the Separation Date). This provision shall not prohibit Employee from working
directly for any such entity as an employee, consultant, or independent
contractor during this non-solicitation period.


(c)    Non-solicitation of Vendors/Agents: For a period of fifteen (15) months
following the Separation Date, Employee shall not, directly or indirectly, call
on, solicit, take away, or attempt to call on, solicit, or take away any entity
that Employer has contracted with to transport freight of an Employer customer
(a vendor) or any entity that Employer uses to coordinate the transportation of
freight with an Employer customer (an agent) (either a current vendor or agent
or one whom did business with the Employer for the twelve (12) month period
preceding the Separation Date). This provision shall not prohibit Employee from
working directly for any such entity as an employee, consultant, or independent
contractor during this non-




--------------------------------------------------------------------------------



solicitation period.


(d)    Non-Disclosure of Confidential Information: Employee agrees for a period
of three (3) years following the Separation Date to maintain the confidentiality
of “Confidential Information.” Confidential Information is defined as
information (to the extent it is not a Trade Secret), whether oral, written,
recorded, magnetically or electronically or otherwise stored, and whether
originated by Employee or otherwise coming into the possession or knowledge of
Employee, which is possessed by or developed for Employer and which relates to
Employer’s existing or potential business, which information is not reasonably
ascertainable by Employer’s competitors or by the general public through lawful
means, and which information Employer treats as confidential, including but not
limited to information regarding Employer’s business affairs, plans, strategies,
products, designs, finances, computer programs, research, customers, purchasing,
marketing, and other information. Employee agrees to never disclose Employer
Trade Secrets, as that term is defined under the Uniform Trade Secrets Act. This
prohibition does not prohibit Employee’s use of general skills and know-how
acquired during and prior to employment by Employer, as long as such use does
not involve the use or disclosure of Confidential Information. This prohibition
also does not prohibit the description by Employee of Employee’s employment
history and duties, for work search or other purposes, as long as such use does
not involve the use or disclosure of Confidential Information.


8. Enforcement
This Agreement does not bar actions or proceedings instituted for the sole
purpose of enforcing the provisions of this Agreement. Any violation of the
provisions of this Agreement by Employee would allow Employer to revoke this
Agreement and require Employee to immediately reimburse Employer in full for the
Severance Payments.
9. Non-Admission
Employer’s or Employee’s participation in this Agreement is not to be construed
as an admission of any wrongdoing or liability whatsoever by or on behalf of
either Party. This Agreement is intended for the sole purpose of resolving any
issues between the Parties concerning Employee’s employment and separation of
employment from Employer. It is not intended for any other purpose and shall not
be used by any other party for another reason.


10. Confidentiality
Employee shall not disclose the terms of this Agreement to any third party
(except Employee’s spouse) without the written consent of Employer, except for
the purpose of enforcing this Agreement, for the purpose of consulting with an
attorney or accountant for legal or tax advice concerning this Agreement, or
pursuant to legal process or as otherwise required by law, rule or regulation.
In addition, Employee may disclose to a prospective employer the restrictions he
has agreed to in Section 7.


11. Waiver of Future Employment
Employee agrees that Employee’s employment with Employer has ended, and Employee
acknowledges that Employee has received all wages, compensation, benefits, and
other amounts to which Employee was entitled because of Employee’s employment
with Employer. Employee affirmatively represents that Employee has no interest
in returning to employment with Employer, and Employee understands that Employer
has made the determination that Employee is not eligible for rehire. Employee
therefore agrees that Employee will not apply or reapply for employment,
reemployment, or reinstatement with Employer, and Employee waives any right to
seek such employment, reemployment, or reinstatement. Employee further agrees
that the execution of this Agreement is good and sufficient cause for Employer
to reject any such application for employment, reemployment, or reinstatement.
12. Separability
Each provision of this Agreement is separate and severable. If any provision of
this Agreement is held invalid by any court, agency or tribunal, that provision
shall be modified to the minimum extent necessary to make it valid, and shall
not impair the validity of any other provision of this Agreement, which shall
remain in full force and effect. This Agreement shall be interpreted in
accordance with the laws of the State of Delaware.


13. Entire Understanding
This Agreement constitutes the entire understanding between the Parties
concerning Employee’s employment with Employer and related entities, and
supersedes all prior agreements, representations, practices, and understandings
between the Parties, including without limitation, any prior employment
agreement Employee may have had with Employer or any of its related entities,
the provisions of any personnel documents, handbooks or policies and any prior
customs or practices of Employer with respect to business, severance pay, fringe
benefits, or otherwise. Employee remains entitled to any 401(k) plan benefits,
etc. per the applicable plan document.






--------------------------------------------------------------------------------



14. Employee acknowledges that:


(a)
Employee has read this Agreement, understands its contents and agrees to its
terms and conditions of Employee’s own free will;





(b)
Employee has been advised by Employer to consult with an attorney prior to
signing this Agreement, has been advised in writing to do so, and has had the
opportunity to do so;



(c)
The Agreement is signed in exchange for an amount to which Employee would
otherwise not be entitled;



(d)
Employee understands that the Agreement includes a final general release at
Paragraph 4 and that Employee can make no further claims against the Released
Persons and Entities in connection with the events described in the release;



(e)
Employee has been given twenty one (21) days to consider whether to accept and
sign this Agreement;



(f)
Employee has seven (7) days after signing the Agreement within which to revoke
acceptance of it, by sending a written document stating that Employee wishes to
revoke acceptance of this Agreement to Paul Hoff, Vice President of Human
Resources, Roadrunner Transportation Systems, Inc., 4900 S. Pennsylvania Avenue,
P.O. Box 8903, Cudahy, WI 53110; and



(g)
This Agreement will not become effective or enforceable (the “Effective Date”)
until the expiration of the revocation period referenced in Paragraph 14(f).





Employee:
 
 
 
 
 
 
 
By:
/s/ Brian J. van Helden
 
6/10/2015
 
Brian J. van Helden
 
Date
 
 
 
 
 
 
 
 
 
 

Roadrunner Transportation Systems, Inc.
 
 
 
 
 
By:
/s/ Mark A. DiBlasi
 
6/10/2015
 
Mark A. DiBlasi
 
Date
 
 
 
 
 
 
 
 
 
 









